 Case 2:19-cr-00313-SVW Document 114 Filed 06/29/20 Page 1 of 5 Page ID #:891




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 East 2nd Street
     Los Angeles, CA 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894-0081
7
     Attorneys for Defendant
8    MARK DOMINGO
9
                              UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13
     UNITED STATES OF AMERICA,                    Case No. 19-313-SVW
14
                 Plaintiff,                       MR. DOMINGO'S REPLY TO THE
15                                                GOVERNMENT'S OPPOSITION TO
           v.                                     HIS MOTION TO EXCLUDE
16                                                STATEMENTS
     MARK DOMINGO,
17
                 Defendant.
18
19
20         Defendant Mark Domingo, by and through his attorneys of record, David I.
21   Wasserman and Angela C. C. Viramontes, hereby files his reply to the government’s
22   opposition to Mr. Domingo’s motion to exclude statements.
23                                       Respectfully submitted,
24                                       AMY M. KARLIN
                                         Interim Federal Public Defender
25
26   DATED: June 29, 2020             By /s/ DAVID I. WASSERMAN
                                        DAVID I. WASSERMAN
27                                      ANGELA C. C. VIRAMONTES
                                        Deputy Federal Public Defenders
28                                      Attorney for MARK DOMINGO
                                              1
 Case 2:19-cr-00313-SVW Document 114 Filed 06/29/20 Page 2 of 5 Page ID #:892




1                                     I. INTRODUCTION
2          The government wants to admit statements Mr. Domingo made and propaganda
3    he allegedly consumed to craft a frightening narrative for the jury even though Mr.
4    Domingo is not charged with supporting a particular terrorist organization, espousing
5    repulsive views, or having unpopular political beliefs. The admission of this highly
6    prejudicial evidence – even in a terrorism trial – runs the risk of confusing the issues,
7    causing unfair prejudice, and inflaming the jury in a way the substantially outweighs its
8    probative value. As such, the evidence should be excluded.
9                                       II. ARGUMENT
10   A.    Mr. Domingo’s statements fail to prove motive, knowledge, or intent to
11         commit the charged offense.
12         Throughout the government’s motions it fails to acknowledge the simple truth
13   that a desire to commit an offense via some generic means is not probative of motive,
14   knowledge, or intent to commit the charged offense of providing material support for
15   terrorists via the attempted use a weapon on mass destruction. Nowhere do the
16   proffered statements about Jews, the need for Sharia law, his putative-support for ISIS
17   or desire to provoke a civil war, evince a knowledge of how to use a weapon of mass
18   destruction, the intent to use a weapon of mass destruction, or express a motivation to
19   use a weapon of mass destruction. Rather, the generalized statements of disdain and
20   hatred expressed in the government’s proffer show merely that – disdain and hatred –
21   devoid of any particularized means by which to enact those feelings.
22         Furthermore, statements by Mr. Domingo vis-à-vis the use of an IED on the
23   freeway and his post-arrest statements are – once again – taken out of context by the
24   government. As noted in Dkt. 96 at 3 (Mr. Domingo’s opposition to the government’s
25   motion to preclude an entrapment defense), Mr. Domingo’s statement about an IED
26   stems from an online conversation about someone else’s use of an IED – not Mr.
27   Domingo’s. The statement was not made in preparation for the use of an IED on a
28   freeway in the United States. Similarly, Mr. Domingo’s post-arrest statement to agents
                                                   2
 Case 2:19-cr-00313-SVW Document 114 Filed 06/29/20 Page 3 of 5 Page ID #:893




1    about them putting a bullet in the head of someone who “wanted to kill Americans” is
2    made in jest. A review of the entire statement – which is quoted by the government –
3    makes this clear as he states “Heroic FBI raid kills extremist! Go men and women in
4    blue! There, you secure funding and the love and adoration of all the fucking normies,
5    who will continue to do drugs and gamble and all the other shit you guys don’t want
6    them doing.” Dkt. 97 (Gov’t Opp. at 8). To say that this statement evidences his intent
7    to kill Americans ignores the context and sarcastic tone of the comment.
8          Finally, it matters little whether other courts have upheld the admission of similar
9    statements to prove intent and motive in terrorism prosecutions. Instead, this Court
10   must evaluate the specific nature and volume of the statements at issue in this case and
11   determine whether this evidence is admissible. As noted here and in Mr. Domingo’s
12   opening brief, it is not and should be excluded.
13   B.    The proffered evidence is far worse than the crime at bar and, as such,
14         the danger of unfair prejudice substantially outweighs the probative
15         value of the evidence.
16         The government argues in its opposition that “[e]vidence will not be excluded as
17   unduly prejudicial when it is not more inflammatory than the charged crime.” Gov’t
18   Opp. at 10. But the crimes charged – material support for terrorists via the attempted
19   use of a weapon of mass destruction – are not as inflammatory as evidence disparaging
20   minorities and advocating their murder. In fact, the attempted use of a weapon of mass
21   destruction by way of an FBI-sting operation is fairly benign when compared to the
22   volume of offensive statements proffered by the government, particularly in the current
23   climate of anti-racism in the United States.
24         Further, the cases cited by the government do not support its position. The
25   defendant in United States v. Mostafa, 16 F.Supp.3d 236, 257 (S.D.N.Y. 2014), was
26   charged with providing material support to terrorist organizations and hostage taking.
27   And in United States v. Mehanna, 735 F.3d 32, 60-63 (1st Cir. 2013), the First Circuit
28   affirmed the admission of Al-Qa’ida-related materials because the defendant was
                                                    3
 Case 2:19-cr-00313-SVW Document 114 Filed 06/29/20 Page 4 of 5 Page ID #:894




1    charged with providing material support to Al-Qa’ida. Mr. Domingo, on the other
2    hand, is not charged with actually committing an act of violence, nor is he charged with
3    providing support to a notorious terrorist organization. As such, the evidence proffered
4    by the government in this case is more inflammatory than the charged offenses.
5              In United States v. Livoti, 196 F.3d 322, 326 (2d Cir. 1999), the Second Circuit
6    affirmed the admission of evidence that the defendant-police officer previously choked
7    a suspect in a case where he was accused of choking a different suspect. In United
8    States v. Goseyun, 789 F.2d 1386, 1387 (9th Cir. 1986), the Ninth Circuit affirmed the
9    admission of a photograph of the dead body at the center of a murder case to show
10   cause of death and prove the willful, deliberate and premeditated nature of the murder.
11   Similarly, in United States v. Brady, 579 F.2d 1121, 1129 (9th Cir. 1978), pictures of
12   the body in a manslaughter trial were admitted with approval. And in United States v.
13   Salameh, 152 F.3d 88, 123 (2d Cir. 1998), the Second Circuit affirmed the admission of
14   photographs of victims killed in a bombing the defendant was charged with
15   committing. Conversely, Mr. Domingo is not charged with making offensive
16   statements about Jews, his desire for Sharia law, his putative-support for ISIS, or a
17   desire to provoke a civil war. He is charged with providing material support for
18   terrorists by way of the attempted use of a weapon of mass destruction – nothing more,
19   and nothing less. The government’s proffered evidence should be excluded under Fed.
20   R. Evid. 403. 1
21   C.    The proffered evidence does not properly rebut an entrapment defense.
22         As made clear in Mr. Domingo’s opposition to the government’s motion to
23   preclude an entrapment defense, the entrapment defense in this case is based solely on
24   the fact that, absent inducement by the CHS and UCE, Mr. Domingo would not have
25   attempted to use a weapon of mass destruction. The proffered evidence does not rebut
26
           1
27           In the event the Court does permit the government to admit evidence of the
     aforementioned topics, the Court must limit the volume of this evidence under Rule 403
28   as repeated introduction of these statements creates a substantial risk that there will be
     the cumulative presentation of evidence, undue prejudice, and a waste of time.
                                                  4
 Case 2:19-cr-00313-SVW Document 114 Filed 06/29/20 Page 5 of 5 Page ID #:895




1    this fact. None of the proffered statements have anything to do with weapons of mass
2    destruction or their use in a mass-casualty attack in the United States. As such, the
3    government should not be permitted to present this evidence to rebut Mr. Domingo’s
4    entrapment defense and it should remain excluded.
5    D.    Admission of pure-speech in a criminal case has a chilling effect and
6          should weigh in favor of exclusion.
7          Although relevant statements can generally be admitted in criminal cases, it is
8    important for the Court to be cautious in admitting the government’s proffered
9    statements. Introducing the proffered statements can cause a chilling effect such that
10   people will be afraid to freely express themselves and exercise their First Amendment
11   freedoms. See United States v. Waters, 627F.3d 345, 355 (9th Cir. 2010) (“attempts to
12   use [a defendant’s choice of reading material] against a defendant must be viewed and
13   reviewed with a careful and skeptical eye”); United States v. Curtin, 489 F.3d 935, 959
14   (9th Cir. 2007) (en banc) (Kleinfeld, J., concurring) (“We ought to be wary when the
15   government wants to use what people read against them. Our freedom to read and think
16   requires a high wall restricting official scrutiny”); Mehanna, 735 F.3d at 40 (“court[s]
17   [must] patrol the fine line between vital national security concerns and forbidden
18   encroachments on constitutionally protected freedoms of speech and association.”)
19                                    III. CONCLUSION
20         Based on the foregoing, the Court should grant Mr. Domingo’s motion to
21   exclude statements (Dkt. 73).
22
                                            AMY M. KARLIN
23                                          Interim Federal Public Defender
24   DATED: June 29, 2020                By /s/ DAVID I. WASSERMAN
                                           DAVID I. WASSERMAN
25                                         ANGELA C. C. VIRAMONTES
                                           Deputy Federal Public Defenders
26                                         Attorney for MARK DOMINGO
27
28
                                                  5
